IN THE UNITED sTATEs DISTRICT coURT FQJR"»;,-appn .,_, _
THE soUTHERN DISTRICT oF GEORGIA ‘ ' *`"IU‘ 'l*
sAvANNAH DIvIsIoN

 

COREY LEE HOLTON,
Plaintiff,
v. CASE NO. CV417-l99
NANCY BERRYHILL, Acting
Commissioner of the Social

Security Administration,

Defendant.

-_¢`-_’\-._l-._r\-._r-_l-_r-._r-._.¢--_¢~.._,~__,

 

0 R D E R

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 20), to which no objections have been
filed. After a careful review of the record, the Report and
Recommendation is ADOPTED as the Court’s opinion in this case.
Pursuant to 42 U.S.C. § 405(§), this case is REMANDED to the
Administrative Law Judge (“ALJ”). On remand, the ALJ is DIRECTED
to evaluate and address all full-scale IQ scores under 59 that
are contained in the record in consideration of whether
Plaintiff meets or medically equals Listing 12.05B. The Clerk of
Court is DIRECTED to enter JUDGMENT consistent with this order
and to close this case.

so oRDERED this /?téaay af narch 2019.

W
wILLiAM T. MOoRE, JRV

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

